Exhibit 10.02

Yona Katz

26 Laurel Avenue

Clifton, New Jersey 07012

As of April 1, 2008

Dear Yona:

You have been a member of the management team of IDT Telecom for some time,
serving in a variety of capacities. This letter sets forth the terms under which
you agree to continue your employment with IDT Corporation and IDT Telecom, Inc.
(collectively the “Company”).

Subject to the terms and conditions in this letter, you agree to continue your
employment until September 30, 2008, unless it is terminated earlier as set
forth below.

Your compensation beginning from April 1, 2008 through September 30, 2008, or
the termination of your employment prior to such date (the “Initial Period”),
shall be based on a monthly amount of One Hundred Twenty Five Thousand Dollars
($125,000) and shall be paid in accordance with the Company’s payroll schedule.
During the Initial Period, you will continue to be eligible to participate in
the Company’s medical, dental, life and disability programs subject to the terms
and conditions of the Programs, and you will be eligible to participate in the
IDT Corporation’s 401(K) plan subject to the terms and conditions of that Plan.
Prior to the end of the Initial Period the IDT Telecom CEO, in his sole
discretion, shall determine whether to award you a bonus in connection with your
work during the Initial Period. You will have no entitlement to any such
additional compensation.

During the Initial Period, you shall devote 100% of your normal business time
and, on a full time basis, use your skills and render services to the best of
your abilities on behalf of the Company including, the continuation of your
current duties. You shall report directly to the Chief Executive Officer of IDT
Telecom and the Chief Executive



--------------------------------------------------------------------------------

Officer of IDT Corporation. You shall provide services to such ventures as may
be affiliated with the Company and, if requested by the IDT Telecom CEO, will
assist in the orderly transition of duties. You shall comply with all of the
policies and procedures of the Company.

During the Initial Period, you will be entitled to take Paid Vacation, Holidays,
Personal Days, and Sick Days as outlined in the Company’s Policy Handbook for
Employees.

If:

 

  (A) during a period of eighteen (18) months from the date of this letter (the
“Covered Period”): (i) the Company terminates your employment for any reason
other than for Cause, or (ii) you terminate your employment with the Company due
to the material alteration by the Company of your current duties and
responsibilities as of the date of this letter, in such a manner as to
significantly diminish your authority and to substantially change your daily
tasks and long term goals; or

 

  (B) from and for a period of twelve (12) months after the end of the Initial
Period, you terminate your employment after having provided the Company with Due
Notice (defined below);

you shall be entitled to receive severance, in the total amount of Two Million
One Hundred Seventy-Seven Thousand and Twenty-Three Dollars ($2,177,023) (the
“Severance Pay”) provided that you execute and deliver a separation and general
release agreement (substantially similar to the Company standard form annexed
hereto as Exhibit 1, the “Release”) within one (1) month after the effective
date of such termination of employment. The form may change over time in
accordance with IDT Legal policy but will reflect the terms and conditions set
forth herein.

The Severance Pay will be paid in the follow manner:

 

  (i) IDT shall promptly pay One Million Eighty-Eight Thousand Five Hundred
Eleven Dollars and Fifty Cents ($1,088,511.50) upon execution and delivery of
the Release.

 

  (ii) Five Hundred Forty-Four Thousand Two Hundred Fifty-Five Dollars and
Seventy-Five Cents ($544,255.75) on or before 90 days after the date of
termination (“Second Payment Period”) provided execution and delivery of the
above mentioned Release.

 

  (iii) Five Hundred Forty-Four Thousand Two Hundred Fifty-Five Dollars and
Seventy-Five Cents ($544,255.75) within 90 days after the Second Payment Period
provided execution and delivery of the above mentioned Release.



--------------------------------------------------------------------------------

Notwithstanding the above, any Severance Pay to be paid pursuant to this letter
will not be paid during the six month period following your termination of
employment if the Compensation Committee of the Company determines that you are
a “specified employee” within the meaning of Section 409A of the of the Internal
Revenue Code of 1986, as amended (the “Code”) and that such amounts are not
exempt from Code Section 409A. In such event, the Company will pay you a lump
sum amount equal to the cumulative amounts that would have otherwise been paid
to you during such six month period (without interest) on the first day
following such six month period.

Except for those obligations specifically set forth in this letter relating to
the Covered Period and as described in Schedule A hereto, as of the date of this
letter, any and all agreements or arrangements, either oral or written, between
the Parties related to severance, commissions, bonuses, ownership or other
interests in any entities or assets, payments and/or compensation of any kind
including, but not limited to any documents, correspondence, oral promises or
any other arrangements related to the proposal known as the Jonah Value Creation
Project, are null and void.

If you voluntarily resign during the Initial Period or are terminated for Cause
at any time, you shall forfeit any entitlement to the Severance Pay. For
purposes of entitlement to the Severance, “Cause” shall be defined as your:

 

  (i) conviction for the commission of an act or acts constituting a felony
under the laws of the United States or any state thereof;

 

  (ii) commission of fraud, embezzlement, gross negligence or malfeasance;

 

  (iii) willful or continued failure to substantially perform your duties (other
than any such failure resulting from your incapacity due to physical or mental
illness) or directives of the Board, after written notice has been delivered to
you by the Company, which notice specifically identifies the manner in which you
have not substantially performed your duties, and your failure to substantially
perform your duties is not cured within ten (10) business days after notice of
such failure has been given to you. For purposes of this Section (iii), no act
or failure to act on your part shall be deemed “willful” unless done or omitted
to be done, by you not in good faith and without reasonable belief that your
act, or failure to act, was in the best interest of the Company;

 

  (iv) misrepresentation or concealment of a material fact from the Board or
general counsel, chief financial officer or any other member of senior
management;

 

  (v) material violation of the Company’s rules, policies or procedures,
including without limitation, the Company’s Code of Business Conduct and Ethics;
or

 

  (vi) willful or negligent act or omission which results in an assessment of a
civil or criminal penalty against you or the Company or its affiliates, which in
the reasonable judgment of the Board could result in a material violation of any
foreign or United States federal, state or local law or regulation having the
force of law, or in the reasonable judgment of the Board is injurious to the
Company or any of its affiliates.



--------------------------------------------------------------------------------

Without derogating from your agreement to continue your employment with the
Company during the Initial Period, you agree to provide the Company with 30 days
written notice of the intention to terminate your employment with the Company.
During the Initial Period, the Company agrees to provide you with 30 day written
notice of the intention to terminate your employment (“Due Notice”). In the
event that you terminate your employment with the Company, the Company shall be
entitled to waive all or part of such notice period, and determine the effective
date of termination accordingly.

The Company has no obligation to rehire, recall or re-employ you at any time and
nothing herein creates any right or entitlement to continued employment or level
of compensation beyond the Initial Period.

With the exception of the Company’s Non-Disclosure and Non-Competition Agreement
(“NDA”) , the explicit terms of this letter supersede any and all prior
agreements, arrangements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of the Company, or its parent or affiliates; and any prior
agreement in respect of the terms of your employment with the Company, its
parent or affiliates is hereby terminated and canceled.

Please acknowledge your consent to the terms of this letter by countersigning
below.

 

Very truly yours,

/s/ James Courter

James Courter CEO, IDT Corporation

Acknowledged and agreed to:

 

By:  

/s/ Yona Katz

  Yona Katz Date:   April 16, 2008



--------------------------------------------------------------------------------

Schedule A

 

  (i) A payment in the amount of One Hundred Thousand Fifty-Five Two Hundred and
Eighty Dollars ($155,280), scheduled to be paid in July 2008, representing the
final payment of a previously awarded bonus.

 

  (ii) Prior stock and option grants treated in accordance with the terms of the
grant.



--------------------------------------------------------------------------------

Exhibit 1: RELEASE

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”), dated
as of April    , 2008 is hereby made between
                                (“Employee”) and IDT CORPORATION and its
divisions, affiliates, subsidiaries (including but not limited to, IDT Telecom,
IDT Capital, Inc., Net2Phone, Inc., and Union Telecard Alliance, LLC and their
respective divisions, affiliates and subsidiaries), predecessors, successors and
assigns (collectively “IDT”). Employee and IDT are hereinafter referred to
individually as a “Party” and collectively as the “Parties”. This Agreement will
become effective on the Effective Date (as hereafter defined).

WHEREAS, EMPLOYEE’s employment with IDT will terminate effective as of the close
of business on                 , 200     (the “Termination Date”); and

WHEREAS, EMPLOYEE and IDT have agreed to settle fully and finally any and all
matters and/or controversies between them under the terms and conditions set
forth in this Agreement.

NOW THEREFORE, with the intent to be legally bound hereby, and in consideration
of the mutual promises and covenants contained herein and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, IDT and EMPLOYEE agree to the terms and conditions set forth
below.

1. Payment.

1.1. EMPLOYEE shall be entitled to the following payments from IDT:

1.2. EMPLOYEE shall receive reimbursement by IDT for all reasonable and approved
business expenses incurred prior to the Termination Date in accordance with
IDT’s policies.

1.3. Notwithstanding the above, any Severance to be paid pursuant to this
Agreement will not be paid during the six month period following your
termination of employment if the Compensation Committee of the Company
determines that you are a “specified employee” within the meaning of Section



--------------------------------------------------------------------------------

409A of the of the Internal Revenue Code of 1986, as amended (the “Code”) and
that such amounts are not exempt from Code Section 409A. In such event, the
Company will pay you a lump sum amount equal to the cumulative amounts that
would have otherwise been paid to you during such six month period (without
interest) on the first day following such six month period. Thereafter, you will
receive your remaining Severance payments pursuant to the terms of this
Agreement.

1.4. All payments hereunder shall be less required withholdings for taxes and
benefit plan contributions (if any).

2. Benefits.

2.1. As of the Termination Date, EMPLOYEE shall be eligible to elect the
continuance of group health and dental insurance (if EMPLOYEE is currently
enrolled in the IDT sponsored plan), in accordance with federal COBRA law.

2.2. If EMPLOYEE so elects, and so long as EMPLOYEE is entitled to COBRA
coverage, during the Severance Pay Period, EMPLOYEE’s premiums for group health
and dental insurance under COBRA shall be the same amount that an active
employee contributes for such benefit coverage. If EMPLOYEE wishes to elect
COBRA (continue coverage in the then current group medical and/or dental plan
after April1, 2008), EMPLOYEE must complete and sign the COBRA Election Form and
return it to Human Resources in accordance with COBRA. After the completion of
the Severance Pay Period, EMPLOYEE’s premiums for COBRA coverage will be the
published rate of group health insurance under COBRA.

2.3. After the Termination Date, EMPLOYEE will not continue to accrue vacation
benefits or commissions, or otherwise be eligible for Life or Disability
benefits, or continue to contribute to the IDT Savings Plan or 401(k) Plan, or
participate in the Employee Stock Purchase Plan, and will not receive any other
benefits from IDT, other than those specified in this Agreement. EMPLOYEE’s
rights with respect to any options to purchase IDT stock or IDT stock he may
have received from IDT are governed by the applicable award agreements and plan
documents.

3. Payment of all Outstanding Compensation. Except for those obligations
specifically set forth in this Agreement, as of the Termination Date, any and
all agreements or arrangements, either oral or written, between the Parties
related to commissions, bonuses, ownership or other interests in any entities or
assets, payments and/or compensation of any kind, including but not limited to
any documents, correspondence, oral promises and any other arrangements related
to the proposal known as the Jonah Value Creation Project, (“Compensation”) are
deemed null and void without any continuing obligation or liability of any party
thereunder; it being understood that, among other things, from and after the
Termination Date, except as expressly provided hereunder, IDT will have no
obligation to pay EMPLOYEE any Compensation or have any duties, responsibilities
or other obligations to EMPLOYEE with respect to



--------------------------------------------------------------------------------

any agreement or arrangement and EMPLOYEE will have no rights thereunder.
EMPLOYEE acknowledges and agrees that he is due no other compensation,
commission payments, benefits or other consideration of any kind other than as
specifically identified in this Agreement.

4. Equipment. EMPLOYEE will return any and all IDT property and equipment in his
possession, including, but not limited to, any and all IDT identification cards,
card key passes, keys, pagers, computers (laptops or desktops), cellular
telephones, BlackBerry or similar personal digital assistant devices, corporate
credit cards, corporate calling cards, and any other property or equipment in
his possession that IDT may not know of, on or before the Termination Date.

5. Termination of Employment; Resignation. EMPLOYEE acknowledges and agrees that
his employment by IDT terminated on the Termination Date, and that he will be
deemed to have resigned from all officer positions and directorships that he may
hold with IDT (or otherwise at the request of IDT) at such time including
without limitation as an officer of IDT Telecom. On or prior to the Termination
Date, EMPLOYEE shall execute and deliver a resignation letter from such officer
positions and directorships, if any, in the form attached hereto as Exhibit A.

6. Re-employment or Reinstatement. EMPLOYEE recognizes and acknowledges that IDT
has no obligation to recall, rehire, or re-employ EMPLOYEE in the future.

7. Cooperation.

7.1. EMPLOYEE agrees to cooperate with reasonable requests for advice,
cooperation and/or assistance made by IDT, at no charge, in connection with
matters he worked on while employed by IDT, including, without limitation, to
assist in the orderly transition of his duties and responsibilities and any
outstanding projects to the individual (or individuals) designated by IDT.
Failure by EMPLOYEE to provide complete and honest cooperation will constitute a
material breach of this Agreement.

7.2. In furtherance of the foregoing, EMPLOYEE agrees to cooperate with all
reasonable requests which IDT may make, including but not limited to, requests
for information, interviews, depositions (to be conducted at a mutually
convenient and reasonable time) and/or at trial related to any legal action
arising from events which occurred during EMPLOYEE’s employment. IDT shall
attempt, in good faith and when possible, to issue the above referenced requests
so as not to prevent EMPLOYEE’s efficient disposition of same, and EMPLOYEE
agrees to comply in good faith with IDT’s requests.

8. No Other Inducements. EMPLOYEE acknowledges that the payments described in
Section 1 are made solely in consideration of and in exchange for his execution
of this Agreement and the general release. EMPLOYEE acknowledges that he is not
otherwise entitled to receive the payments and other items of value referenced
above, absent his execution of this Agreement, and that no other promise or
agreements of any kind have been made to him or with him by any person or entity
whatsoever to cause him to sign this Agreement.



--------------------------------------------------------------------------------

9. Release.

9.1. For good and valuable consideration (the receipt and sufficiency of which
hereby are acknowledged) and as a material inducement to IDT to enter into this
Agreement, EMPLOYEE, for himself and his heirs, executors, administrators,
personal representatives and members of his immediate family, hereby
voluntarily, irrevocably and unconditionally releases, acquits and forever
discharges IDT and its present and former officers, directors, employees,
shareholders, consultants, attorneys, advisors, insurers, agents and
representatives, and all persons acting by, through, under or in concert with
any of them (whether any of the aforementioned individuals were acting as agents
for IDT or in their individual capacities) (collectively, the “Released
Parties”) from any and all claims and causes of action (except those necessary
to enforce his rights under this Agreement) including, but not limited to,
claims related to EMPLOYEE’s employment, or separation from employment; any
claims for salary, bonuses, commissions, payments related to severance pay,
vacation pay or any benefits under the Employee Retirement Income Security Act
(except for vested ERISA benefits which are not affected by this Agreement); any
claims for option, stock or other incentive awards; any claim under New Jersey’s
Wage and Hour Laws, or other state wage and hour laws; any claim under the
Worker Adjustment and Retraining and Notification Act; any claim alleging sexual
or other harassment, or discrimination based on race, color, national origin,
ancestry, religion, marital status, sex, sexual orientation, citizenship status,
pregnancy, medical condition, handicap or disability (as defined by the
Americans with Disabilities Act or any foreign, federal, state or local law),
age, or any other unlawful discrimination (under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act of 1990,
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, the Equal Pay Act, the Violence Against Women Act, the New
Jersey Law Against Discrimination, or any other foreign, federal, state or local
laws); discharge in violation of New Jersey’s Conscientious Employee Protection
Act or other foreign, state or federal “whistle blower” laws; discharge in
violation of the federal Family and Medical Leave Act, the New Jersey Family
Leave Act or other foreign, state or federal family leave laws; the New Jersey
Temporary Disability Benefits Law, breach of implied or express contract, breach
of promises, misrepresentation, negligence, fraud, estoppel, defamation,
infliction of emotional distress, violation of public policy, retaliatory
discharge, wrongful or constructive discharge, retaliation, intentional tort or
for attorneys’ fees, which EMPLOYEE or his heirs, executors, administrators,
personal representatives or members of his immediate family now have, ever had
or may hereafter have, whether known or unknown, suspected or unsuspected, up to
and including the date both Parties have executed this Agreement.

9.2. EMPLOYEE, for himself and his heirs, executors, administrators, personal
representatives and members of his immediate family, also hereby waives all
rights to file any charge or complaint against IDT arising out of EMPLOYEE’s
employment by or termination thereof from IDT before any federal, state or local
administrative agency, except where any law prohibits such



--------------------------------------------------------------------------------

waivers. EMPLOYEE, for himself and his heirs, executors, administrators,
personal representatives and members of his immediate family, further waives all
rights to recover any damages or equitable or other relief in any claim or suit
brought by or through the Equal Employment Opportunity Commission, or any other
federal, state or local agency under the Age Discrimination in Employment Act,
as amended by the Older Workers Benefit Protection Act of 1990, Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act, the
Equal Pay Act, the New Jersey Law Against Discrimination or any other foreign,
federal, state, or local discrimination law, except where such waiver is
prohibited by law.

9.3. EMPLOYEE further agrees, promises and covenants that neither he nor his
heirs, executors, administrators, personal representatives, members of his
immediate family or any person, organization, or other entity acting on his
behalf has filed, charged or claimed, or will file, charge or claim, or will
cause or permit to be filed, charged or claimed, any action for damages or other
relief (including injunctive, declaratory, monetary relief or other) against the
Released Parties involving any matter occurring in the past up to the Effective
Date (as hereafter defined), or involving or based upon any claims, demands,
causes of action, obligations, damages or liabilities which are later
discovered.

9.4. EMPLOYEE further agrees that the releases contained in Sections 9.1 through
9.3 above shall survive in the event of a breach by EMPLOYEE (or any person,
organization or entity acting on his behalf) of this Agreement, or any
representation, warranty, promise, covenant or other obligation contained herein
or therein.

9.5. Nothing in this Section 9 or elsewhere in this Agreement shall serve to
release any of the Released Parties, or restrict or prohibit Employee or any of
the other Released Parties from filing any charges, making any complaint,
recovering damages or any other action purportedly restricted by this Section 9,
in respect of (i) enforcing their rights hereunder, (ii) rights to
indemnification (including, without limitation, rights to proceeds of insurance
and the right to have expenses advanced or reimbursed) under applicable law, the
by-laws of IDT or any of its subsidiaries, or other agreement with Employee
covering similar subject matter, related to actions, inactions or circumstances
arising prior to the date hereof, or (iii) any matter arising following the date
hereof.

10. No Admission of Liability. The making of this Agreement and anything
contained herein is not intended, and shall not be construed, as an admission
that IDT has violated any foreign, federal, state or local law (statutory or
common law), ordinance or regulation; breached any contract; or violated any
right or obligation that it may owe or may have owed to EMPLOYEE, or committed
any wrong whatsoever against EMPLOYEE. EMPLOYEE further acknowledges, covenants,
and agrees that no final findings or final judgments have been made by any court
or arbitration panel against IDT in favor of EMPLOYEE, and that EMPLOYEE does
not purport and will not claim to be a prevailing party, for any purpose.



--------------------------------------------------------------------------------

11. Confidentiality of Agreement. The Parties agree that the consideration
furnished under this Agreement, the discussions and correspondence that led to
this Agreement, and the terms and conditions of this Agreement are confidential.
EMPLOYEE represents that he, and any attorney he may have retained to review
this Agreement, have not disclosed the terms or conditions of this Agreement.
Except as may be required by law or to enforce the terms hereof, neither
EMPLOYEE nor his attorney may disclose the above information to any other person
or entity, except that EMPLOYEE may disclose the provisions of this Agreement to
his immediate family members and financial and/or tax advisor, provided that
EMPLOYEE makes the person to whom disclosure is made aware of the
confidentiality provisions of this Agreement and such person agrees in writing
to keep confidential the terms of this Agreement. If subpoenaed to appear in any
civil or criminal litigation, or by any governmental authority, to testify as to
the contents of this Agreement, EMPLOYEE agrees to immediately forward a copy of
the subpoena to the Chief Legal Officer of IDT so that IDT may contest such
subpoena, or any request, requirement or order related thereto, and to notify
the proponent of the subpoena that this Agreement is the subject of an agreement
of confidentiality. IDT may disclose the terms and conditions of this Agreement
to its respective officers, directors, employees, accountants and counsel who
have a business need to know, and as otherwise required by law. EMPLOYEE further
agrees that he will not encourage others who are not parties to this Agreement
to demand any disclosure of the terms and conditions of this Agreement.

12. Intellectual Property and Non-Disclosure Obligations.

12.1. EMPLOYEE agrees that he will not file, without the express written consent
of the Chief Executive Officer (“CEO”) or Chief Legal Officer (“CLO”) of IDT
Corporation, any patent, copyright or trademark applications relating to any IDT
Invention (as hereafter defined), except under the direction of IDT Corporation.
As referred to in this Agreement, “IDT Invention” shall mean all ideas,
inventions, discoveries, improvements, trade secrets, formulae, techniques,
data, software, programs, systems, specifications, developments, system
architectures, documentation, algorithms, flow charts, logic diagrams, source
code, methods, processes, marketing and business data, including
works-in-progress, whether or not subject to statutory protection, whether or
not reduced to practice, which were conceived, created, authored, developed, or
reduced to practice by EMPLOYEE, either alone or jointly with others, whether on
the premises of IDT or not, during his employment by IDT. EMPLOYEE agrees to
assist IDT in perfecting, registering, maintaining, and enforcing, in any
jurisdiction, IDT’s rights (including such rights as may be assigned by IDT from
time to time) in the IDT Inventions by performing promptly all acts and
executing all documents deemed necessary or convenient by IDT and does hereby
irrevocably designate and appoint IDT and its duly authorized officers and
agents as his agent and attorney-in-fact to do all lawfully permitted acts
(including, but not limited to, the execution, verification and filing of
applicable documents) with the same legal force and effect as if performed by
him.



--------------------------------------------------------------------------------

12.2. EMPLOYEE agrees that he will not, without the express written consent of
the CEO or CLO of IDT Corporation, use the Confidential Information (as
hereafter defined). As referred to in this Agreement, “Confidential Information”
shall mean technical and business information about IDT, and its clients and
customers that was learned by EMPLOYEE in the course of his employment by IDT
and that was not already in the public domain through no fault of EMPLOYEE
including, without limitation, any and all proprietary IDT Inventions, any trade
secrets, customer and potential customer names, product plans and designs,
licenses and other agreements, marketing and business plans, and other financial
and business information of IDT. EMPLOYEE will not duplicate or replicate (or
cause or permit others to duplicate or replicate) any document or other material
in any medium embodying any Confidential Information. EMPLOYEE will not disclose
or permit the disclosure of any Confidential Information to any person or entity
under any circumstances, unless EMPLOYEE is required to disclose such
information by law or pursuant to a judicial order, and in such case, prior
written notice to IDT is required where possible. All of the Confidential
Information shall remain the sole and exclusive property of IDT. IDT owns all
right, title and interest in and to the Confidential Information and other
intellectual property owned by IDT, including, without limitation, the IDT
Inventions. EMPLOYEE agrees that he acquired no right, title or interest in any
Confidential Information or the IDT Inventions; and the Confidential Information
is specialized, unique in nature, and of great value to IDT and that such
Confidential Information gives IDT a competitive advantage. EMPLOYEE hereby
agrees to promptly return to IDT all tangible materials and all copies thereof,
in whatever media, in his possession or control, containing or employing any
Confidential Information or the IDT Inventions, together with a written
certification with the foregoing.

12.3. EMPLOYEE acknowledges and agrees that all copyrights, trademarks, patents
and IDT Inventions conceived, created, authored, developed or reduced to
practice by EMPLOYEE during his employment with IDT are the sole and exclusive
property of IDT; all copyrightable works included in the IDT Inventions shall be
“works made for hire” within the meaning of the Copyright Act of 1976, as
amended (17 U.S.C. §101), and IDT Corporation is the “author” within the meaning
of such Act; and in the event that title to any or all of the IDT Inventions
does not or may not, by operation of law, vest in IDT, EMPLOYEE hereby assigns
to IDT all his right, title and interest in all IDT Inventions, and all copies
of them, in whatever medium fixed or embodied, and in all writings relating
thereto in his possession or control and expressly waives any moral rights or
similar rights in any IDT Invention or any such work made for hire.

12.4. EMPLOYEE acknowledges and agrees that:

(a) (i) IDT owns all right, title and interest in and to the Confidential
Information and IDT Inventions, and (ii) EMPLOYEE acquired no right, title or
interest in any Confidential Information or the IDT Inventions; and



--------------------------------------------------------------------------------

(b) The Confidential Information is specialized, unique in nature, and of great
value to IDT and that such Confidential Information gives IDT a competitive
advantage; and

(c) EMPLOYEE hereby agrees to promptly return to IDT all tangible materials and
all copies thereof, in whatever media, in his possession or control, containing
or employing any Confidential Information, together with a written certification
with the foregoing.

13. Non-Competition and Non-Solicitation.

13.1. EMPLOYEE acknowledges and agrees that, during the two-year period
following the Termination Date:

(a) EMPLOYEE shall not, either as an employee, employer, consultant, agent,
principal, partner, stockholder, corporate officer, director or in any other
individual or representative capacity, engage or participate, invest in (except
for investments of less than 5% of a business entity’s capitalization) or become
employed by any business that is in competition in any manner whatsoever with
the business of IDT as of the Termination Date;

(b) EMPLOYEE shall not, directly or indirectly, influence or attempt to
influence, or assist or advise any person attempting to influence, customers,
distributors, partners or suppliers of IDT (i) to divert any part of their
business away from IDT, (ii) to cause damage to the business of IDT, or (iii) to
do any material business with any competitor of IDT; and

(c) EMPLOYEE shall not, directly or indirectly, except for general solicitations
not directed at IDT specifically, solicit or recruit any employee, officer,
partner or consultant of IDT to leave the employment of IDT or terminate his/her
relationship with IDT and EMPLOYEE shall not advise or otherwise assist any
other person to solicit or recruit any employee, officer, partner or consultant
of IDT.

13.2. The Parties agree that the provisions of this Section 13 replace all prior
non-competition and non-solicitation provisions in any agreements between
EMPLOYEE and IDT notwithstanding any survival clauses contained therein. The
Parties further agree that the provisions of this Section 13 shall be
interpreted as broadly as possible in favor of IDT.

14. Non-Disparagement. EMPLOYEE agrees that he will not at any time, in any way,
disparage IDT or any individuals associated with IDT, including its present or
former officers, directors, agents and employees, by making or soliciting any
comments, statements or the like to the media or to others, either orally or in
writing, that may be considered to be derogatory or detrimental, in any way, to
the good name or business reputation of IDT or such other persons. EMPLOYEE
further agrees that he will not engage in any conduct that is in any way
injurious, or may be perceived to be injurious, to IDT’s reputation or interest
(other than normal competitive process not in violation of this Agreement),
including, but not limited to, encouraging or assisting others to bring any form
of suit, claim or cause of action against IDT.



--------------------------------------------------------------------------------

15. Breach. EMPLOYEE agrees and acknowledges that if he breaches any
representation, covenant, promise or undertaking made pursuant to this
Agreement, IDT is authorized to pursue all rights and remedies available in law
or in equity, which rights and remedies may include, but are not limited to,
EMPLOYEE’s obligation to promptly return to IDT all amounts paid by IDT to
EMPLOYEE under this Agreement.

16. Agreement Not Admissible. The Parties agree that this Agreement may be used
and admitted as evidence only in a subsequent proceeding in which IDT or
EMPLOYEE seeks to enforce its/his rights hereunder.

17. Representations and Warranties. EMPLOYEE represents and warrants that he has
been advised in writing to consult with an attorney before signing this
Agreement; that he has had an opportunity to be represented by independent legal
counsel of his own choice throughout all of the negotiations preceding the
execution of this Agreement; that he has executed this Agreement after the
opportunity for consultation with above-described independent legal counsel;
that he is of sound mind and body, competent to enter into this Agreement, and
is fully capable of understanding the terms and conditions of this Agreement;
that he has carefully read this Agreement in its entirety; that he has had the
opportunity to have the provisions of this Agreement explained to him by his own
counsel, who has answered to his satisfaction any questions he has asked with
regard to the meaning of any of the provisions of this Agreement, and that he
fully understands their terms and significance; and that he voluntarily assents
to all the terms and conditions contained therein, and that he is signing this
Agreement of his own force and will, without any coercion or duress. EMPLOYEE
acknowledges and agrees that IDT has advised that all payments to him must
comply with the requirements of Section 409A of the Internal Revenue Code
(“409A”) and EMPLOYEE agrees to indemnify and hold harmless IDT from and against
any and all taxes, costs and expenses as a result of any non-compliance with
409A.

18. Consideration and Revocation Periods. Pursuant to the Older Workers Benefit
Protection Act, EMPLOYEE is advised that he shall have at least 21 days to
consider this Agreement before signing it, but may sign this Agreement at any
earlier time if he so desires. If EMPLOYEE signs this Agreement, he shall have 7
calendar days thereafter (the “Revocation Period”) to revoke this Agreement by
indicating his desire to do so, in writing, addressed to IDT Corporation—Legal
Department, 520 Broad Street, 4th Floor, Newark, New Jersey 07102 (attention:
General Counsel). In order for such revocation to be effective, it must be
received before 5:00 p.m. on the seventh day following the date this Agreement
was executed by EMPLOYEE. The effective date of this Agreement shall be the 8th
day following the execution of this Agreement by EMPLOYEE (the “Effective
Date”). In the event EMPLOYEE does not accept this Agreement, or in the event
EMPLOYEE revokes this Agreement during the Revocation Period, this Agreement,
including, but not limited to, the obligation of IDT to make the payments set
forth in Section 1, shall automatically be deemed null and void, and EMPLOYEE
shall promptly return to IDT any amounts paid by IDT to EMPLOYEE under this
Agreement.



--------------------------------------------------------------------------------

19. Severability. If, at any time after the date EMPLOYEE executes this
Agreement, any provision of this Agreement shall be held to be illegal, void or
unenforceable, such provision shall be of no force and effect, provided that, in
the event that any provision of Section 13 is held invalid or unenforceable or
is deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
laws, and such other changes shall be made to give effect to the original intent
of the Parties. The illegality or unenforceability of any provision shall have
no effect upon, and shall not impair the enforceability of, any other provision
of this Agreement, provided that, upon a finding by a court or agency of
competent jurisdiction that the release of claims contained in Section 9 is
illegal, void or unenforceable, EMPLOYEE agrees that, at the request of IDT, he
will execute a release covering all the same claims as are released under
Section 9 that are legal and enforceable, or, if the basis on which the release
was found illegal, void or unenforceable cannot be so cured, to return promptly
to IDT, upon its request, all amounts paid to him under this Agreement.

20. Prior Agreements Superseded; No Oral Modification. This Agreement
constitutes the complete understanding between the Parties and supersedes any
and all prior agreements (whether oral or written) between the Parties
(including, but not limited to, all agreements related to commissions and any
other payments). EMPLOYEE acknowledges that neither IDT nor any representative
of IDT has made any representation or promises to EMPLOYEE other than as set
forth herein. This Agreement may not be modified except in a writing signed by
both EMPLOYEE and the CEO of IDT Corporation.

21. No Assignment of Claims. Each of the Parties represents and warrants that
it/he has not assigned or transferred any of the claims released under this
Agreement, or any portion of or interest in any such claims, to any other
individual, firm, or other entity.

22. Dispute Resolution. The Parties hereby agree and submit to the exclusive
jurisdiction of the Superior Court of New Jersey, Essex County, in any action,
lawsuit or other proceeding arising out of or relating to this Agreement. The
Parties irrevocably waive any objection that they may now or hereafter have to
the venue of any such action, lawsuit or other proceeding in any such court or
that such action, lawsuit or other proceeding was brought in an inconvenient
forum, and agree not to plead or claim the same.

23. Choice of Law. This Agreement will be construed and enforced in accordance
with the laws of the State of New Jersey, without regard to its conflict of law
rules.

24. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original. Facsimile signatures shall be deemed effective if
subsequently followed by handwritten signatures.

25. Construction of Agreement. This Agreement shall be interpreted without
regard to the identity of the drafter, and shall not be construed for or against
either party. The subheadings in this Agreement are for convenience only and
shall not affect the interpretation of the substantive terms of this Agreement.



--------------------------------------------------------------------------------

26. Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon the Parties and their respective heirs, administrators,
representatives, executors, successors and assigns.

[Signature Page Follows]

WHEREFORE, the Parties, by their signatures below, evidence their agreement to
the provisions stated above.

 

IDT CORPORATION By:  

 

Name:   Title:   Dated:  

 

I HAVE READ AND UNDERSTOOD THIS AGREEMENT, INCLUDING THE GENERAL RELEASE OF ALL
CLAIMS CONTAINED IN SECTION 9, AND AM IN AGREEMENT WITH ITS TERMS.

 

  EMPLOYEE:

 

Name:   Dated:  

 

 

Sworn to before me this  

     

  day of  

 

  .

 

 

  Notary Public  